DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 03/10/2022, claims 5 and 85 have been cancelled.  Claims 2, 3, 6, 7, 9-11, 13-92, 94, 96, 97, 100, and 102 have been cancelled in a previous communication. 
Claims 1, 4, 8, 12, 93, 95, 98, 99, 101 and 103-109 are pending and under current examination.    
A terminal disclaimer is on file for co-pending application number 14/502,251.

With regard to claim 1, Applicant’s arguments filed 03/10/2022 with regard to the documents provided with the IDS filed 03/10/2022 that provide support for the generic names of the substances identified by the examiner as not being supported in the provisional application 62387263 are persuasive, see pages 6-7.  The claims are afforded the priority date of 62387263, 12/23/2015 and the new matter rejection is withdrawn.  The limitations recited in claims 106-109 have not been addressed.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/387,263, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Claim 106 recites “between 0.01 g/mL and 0.03 g/mL”.

Claim 107 recites “provides at least 10 ft of stable continuous foam rope in the furrow”.

Claim 108 recites “between 0.01 g/mL and 0.03 g/mL”.

Claim 109 recites “provides at least 10 ft of stable continuous foam rope in the furrow”.

The examiner is unable to find support in the prior-filed application, Provisional Application No. 62/387,263 for the above limitations.  Accordingly, 106--109 are afforded an effective filing date of the instant application: 12/08/2016 for the reasons detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 12, 93, 95, 98, 99, 101, 103-109 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (WO2015/048757; publication date: 04/02/2015; cited in the IDS filed on 02/23/2017) in view of Takada et al. (JP 2013014573; publication date: 01/24/2013; citing the English Machine Translation; of record).  


The Martin disclosure is prior art under 35 USC 102(a)(1) for all claims.  For the claims noted above as having been afforded the priority date of the instant application (12/08/2016), Martin is published prior to the grace period afforded to claims 106-109.  Martin is published within the grace period afforded to claims the remaining claims.  For claims 1, 4, 8, 12, 93, 95, 98, 99, 101 and 103-105, Martin was removed as prior art under 35 USC 102(a)(2) as a consequence of the statement made in the remarks filed on 01/08/2018 (see page 6, where the 35 USC 102(b)(2)(C) exception is invoked); however, Martin remains available as prior art under 35 USC 102(a)(1) at this point in prosecution.  

With regard to claim 1, Martin discloses a method of applying a foaming agricultural formulation directly in furrow to a seed as the seed is being planted (i.e. the formulation is applied directly to the seed during planting the seed; para 35).  The formulation is liquid (claim 1) and contains an agricultural active (claim 1).  In an example composition (Example 5, page 23), the composition contains bifenthrin (an insecticide that would provide a crop benefit), glycerine, Agnique PG9116 (i.e. an alkyl polyglucoside; CAS Registry No. 756826-00-3), Polystep B-25 (i.e. sodium decyl sulfate; CAS Registry No. 142-87-0), and Kelzan (i.e. xanthan gum; CAS Registry No. 11138-66-2) and contains 45.78 % water (i.e. about 45 %).  The viscosity of the formulation may range from 2 to 10,000 cps (page 18).  The above example composition was tested on a field test unit where it was foamed and applied (page 24).  
Martin does not disclose an example where the composition is applied to a seed; however, such a step would have been prima facie obvious because, as noted above, this is the intended final use of the composition.  
Martin is also silent with respect to Bacillus sp. D-747 deposited as FER-BP-8234 as required by instant claims 1 and 101; however such was known in the prior art:  
Takada discloses that Bacillus sp. D-747 deposited as FERM-BP-8234 was known in the art as a biocontrol agent to control fungus (para 0015, 0004, and 0045).  It would have been prima facie obvious to add Bacillus sp. D-747 to the composition used in the method rendered obvious by Martin.  The skilled Artisan would have been motivated to use Bacillus sp. D-747 because this agent has been shown to be effective for reducing pathogens and does not require a chemical pesticide/herbicide for efficacy, therefore the amount of synthetic substances added to the plant and surrounding area could be reduced.  The skilled Artisan would have had a reasonable expectation of success because this would merely require adding the microorganism to the composition in an amount sufficient to treat or prevent fungal infection.  
With regard to claim 5, as noted above, the insecticide may be bifenthrin.
With regard to claim 8, the composition may be in the form of a microemulsion, an oil-in-water concentrated emulsion, a suspension, a suspension concentrate, an emulsifiable concentrate, or a microencapsulate (page 17).
With regard to claim 12, the formulation is to be delivered at a rate of at least 0.25 gallons/acre (page 18).  This range overlaps with the range recited in the instant claims (see MPEP 2144.05).  
With regard to instant claim 93, the composition may also contain phosphoric acid esters and their equivalent salts (page 18).  
With regard to claim 95, as noted above, Martin discloses a method of applying a foaming agricultural formulation directly in furrow to a seed as the seed is being planted (i.e. on the fly).
With regard to claims 98 and 99, Martin discloses the preservative sodium benzoate (page 19). 
With regard to instant claim 101, as noted above, Martin renders obvious a method of in situ treatment of a seed being planted in a furrow comprising the steps of directly applying a foamed liquid agricultural formulation onto a seed as it is being dropped into the soil In a furrow in an amount sufficient to provide at least one crop benefit effect to the seed during planting, wherein the composition comprises bifenthrin (an insecticide that would provide a crop benefit) and Bacillus sp. D747, glycerine, Agnique PG9116 (i.e. an alkyl polyglucoside; CAS Registry No. 756826-00-3), Polystep B-25 (i.e. sodium decyl sulfate; CAS Registry No. 142-87-0), and Kelzan (i.e. xanthan gum; CAS Registry No. 11138-66-2) and contains 45.78 % water (i.e. about 45 %).  The viscosity of the formulation may range from 2 to 10,000 cps (page 18). The composition may also contain phosphoric acid esters and their equivalent salts (page 18).  
With respect to instant claims 103 and 104, the composition contains a gas (claim 10).  
With regard to claim 105, as noted above the example composition contains Polystep B-25 (i.e. sodium decyl sulfate; CAS Registry No. 142-87-0).  This substance is present at 20.00%, which falls within the scope of claim 105.  
With regard to claims 106 and 108, Martin does not expressly disclose the density of the applied foam; however, Martin indicates that the foam may have an expansion factor as high as 100 fold (page 3).  The examiner considers it a matter of routine to optimize the amount and identity of foaming agents and foam stabilizers to formulate a composition that would expand to the required density.  
With regard to claims 107 and 109, Martin discloses that the composition is expelled in the form of a rope that can be continuous, and indicates that the rope will remain continuous even at high speeds (page 34).  The examiner considers the limitation of instant claim 107 to be prima facie obvious because Martin indicates that the rope formed from the composition is continuous and does not place a particular limit on the length that can be achieved, therefore the preponderance of the evidence supports the position that 10 ft of rope could be applied continuously with Martin’s method.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (WO2015/048757; publication date: 04/02/2015; cited in the IDS filed on 02/23/2017) and Takada et al. (JP 2013014573; publication date: 01/24/2013; citing the English Machine Translation; of record) as applied to claims 1, 8, 12, 93, 95, 98, 99, 101, 103-109 above, and further in view of Fish et al. (US 6,289,829; issue date: 09/18/2001; of record).

The relevant disclosure of Martin is set forth above.  Martin is silent with respect to immediately covering the seed in the furrow with soil after the formulation is applied; however such was known in the prior art:
Fish discloses a mechanism for a planting and soil treatment device that can close a furrow after a liquid pesticide is added to the soil (i.e. the soil is covered over the furrow and the seed after the formulation has been applied; abstract).
It would have been prima facie obvious to add a mechanism to cover the seed in the furrow with soil after the seed has been planted and treated with agricultural active.  The skilled Artisan would have been motivated to add a mechanism to close the furrow in order to improve the efficiency of the planting process and perform the operations of planting, treating the seed/soil, and closing the furrow in a single pass.  The Artisan of ordinary skill would have had a reasonable expectation of success because this would merely require adding Fish’s soil closing mechanism to the end of the planting/treatment device embraced by the Martin disclosure.  


Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.

On page 8, Applicant argues that Martin fails to disclose a foamed or foamable composition containing the specific combination of bifenthrin and Bacillus sp. D747 and that Martin is completely silent as to a foamed of foamable composition including any combination of an insecticide and a biological agent such as Bacillus sp. D747.  Applicant argues further that Fish and Takada fail to remedy this, stating that fish is silent with respect to a combination of bifenthrin and Bacillus sp. D747 as is Takada.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner also notes that Martin discloses the formulation to be suitable for any combination of insecticides, herbicides, fungicides, nematicides and plant growth promoters (para 047).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 8, 12, 93, 95, 103, and 105-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,785,974 in view of Takada et al. (JP 2013014573; publication date: 01/24/2013; citing the English Machine Translation; of record). 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘974 patent embrace a method of applying a foamable composition to a seed in a furrow, wherein the foamable composition is an agricultural formulation comprising at least one agriculturally active ingredient in a total amount of 13% to 40% by weight, one or more foaming agents in a total of about 5% to about 30% by weight, one or more foam stabilizers in a total of about 1% to about 15% by weight, and water and at least one gas for producing the foamed composition and water, in an amount up to about 45%.  The term “foaming agent” embraces sodium decyl sulfate (col 3).  The term “foam stabilizer” embraces glycerine and xanthan gum (col 13).  Turning to the ‘974 specification, the term “foamable composition” embraces compositions having viscosity in the range of from 3 to 10,000 cps (col 13).  
The claims of the ‘974 patent do not disclose using the Bacillus strain required by instant claim 85; however such was known in the prior art:  Takada discloses that Bacillus sp. D-747 deposited as FERM-BP-8234 was known in the art as a biocontrol agent to control fungus (para 0015, 0004, and 0045).  It would have been prima facie obvious to add Bacillus sp. D-747 to the composition used in the ‘974 method.  The skilled Artisan would have been motivated to use Bacillus sp. D-747 because this agent has been shown to be effective for reducing pathogens and does not require a chemical pesticide/herbicide for efficacy, therefore the amount of synthetic substances added to the plant and surrounding area could be reduced.  The skilled Artisan would have had a reasonable expectation of success because this would merely require adding the microorganism to the composition in an amount sufficient to treat or prevent fungal infection.  
With regard to claim 5, the active agent may be bifenthrin.  
With respect to instant claim 8, the composition may be in the form of a microemulsion, an oil-in-water concentrated emulsion, a suspension, a suspension concentrate, an emulsifiable concentrate, or a microencapsulate. 
With respect to claim 12, the term “applying the formulation” embraces a rate of 0.25 gallons/acre (col 4).  
With regard to claim 93, the term “foaming agent” embraces phosphoric acid esters (i.e. phosphate esters) and their salts (col 13).  
With regard to claim 95, the examiner considers the phrase “directly applying the foamed formulation to seeds as they are being planted in furrow” recited in claim 1 of the ‘974 patent to embrace treatment “on the fly”.
With regard to claim 103, the composition contains a gas (see claim 17 of the ‘974 patent).  
With regard to claim 105, as noted above, the foaming agent is present in a total of about 5% to about 30% by weight. 
With regard to claim 106, the specification of the ‘974 patent indicates that the foam resulting from the claimed method has an expansion factor of 10-100 (col 13).  The examiner considers it a matter of routine to optimize the amount and identity of foaming agents and foam stabilizers to formulate a composition that would expand to the required density.  
With regard to claim 107, the ‘974 specification indicates that the method results in continuous discharge rope within a furrow (col 24).  Thus, the examiner considers the claimed method to produce a continuous foamed rope.  The examiner considers the limitation of instant claim 107 to be prima facie obvious the rope formed from the composition is continuous and there is no indication of a particular limit on the length that can be achieved, therefore the preponderance of the evidence supports the position that 10 ft of rope could be applied continuously with the method of the ‘974 claims.  

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,785,974 and Takada et al. (JP 2013014573; publication date: 01/24/2013; citing the English Machine Translation; of record) as applied to claims 1, 8, 12, 93, 95, and 103, 15-107 above, and further in view of Fish et al. (US 6,289,829; issue date: 09/18/2001; of record).

The relevant limitations of the ‘974 claims are set forth above.  The claims are silent with respect to immediately covering the seed in the furrow with soil after the formulation is applied; however such was known in the prior art:
Fish discloses a mechanism for a planting and soil treatment device that can close a furrow after a liquid pesticide is added to the soil (i.e. the soil is covered over the furrow and the seed after the formulation has been applied; abstract).
It would have been prima facie obvious to add a mechanism to cover the seed in the furrow with soil after the seed has been planted and treated with agricultural active.  The skilled Artisan would have been motivated to add a mechanism to close the furrow in order to improve the efficiency of the planting process and perform the operations of planting, treating the seed/soil, and closing the furrow in a single pass.  The Artisan of ordinary skill would have had a reasonable expectation of success because this would merely require adding Fish’s soil closing mechanism to the end of the planting/treatment device embraced by the ‘974 patent.  

Claims 98 and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,785,974 and Takada et al. (JP 2013014573; publication date: 01/24/2013; citing the English Machine Translation; of record) as applied to claims 1, 8, 12, 93, 95, and 103, 15-107 above, and further in view of de Lame et al. (US 2010/0140368; publication date: 09/10/2010).  

The relevant limitations of the ‘974 patent are set forth above.  The claims of the ‘974 patent are silent with respect to including a preservative in the composition.
de Lame, in the analogous art of foaming insecticidal compositions, discloses that preservatives such as potassium sorbate may be added to insecticidal compositions in order to provide further protection against mold and bacterial growth (0051).
It would have been prima facie obvious to add the preservative potassium sorbate to the composition employed in the ‘972 method.  One having ordinary skill in the art would have been motivated to do so in order to provide an increase in shelf life of the composition.  The skilled artisan would have had a reasonable expectation of success because this would merely require adding potassium sorbate to the composition in an amount to provide effective protection against mold and bacterial growth.  

Claims 101, 104, 108 and 109 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,785,974 and Takada et al. (JP 2013014573; publication date: 01/24/2013; citing the English Machine Translation; of record) as applied to claims 1, 8, 12, 93, 95, and 103, 15-107 above, and further in view of Pedersen et al. (US 2015/0272124; publication date: 10/01/2015; available as prior art under 102(a)(1) and 102(a)(2); effectively filed date: 03/25/20214).  

The relevant limitations of the ‘974 patent are set forth above.  As noted supra, the claims of the ‘974 patent embrace a method of applying a foamable composition to a seed in a furrow, wherein the foamable composition is an agricultural formulation comprising at least one agriculturally active ingredient in a total amount of 13% to 40% by weight, one or more foaming agents in a total of about 5% to about 30% by weight, one or more foam stabilizers in a total of about 1% to about 15% by weight, and water and at least one gas for producing the foamed composition and water, in an amount up to about 45%.  The active agent may be bifenthrin.  The term “foaming agent” embraces sodium decyl sulfate and phosphoric acid esters (i.e. phosphate esters) and their salts (col 13).  The term “foam stabilizer” embraces glycerine and xanthan gum.  Turning to the ‘974 specification, the term “foamable composition” embraces compositions having viscosity in the range of from 3 to 10,000 cps (col 13).  
The claims of the ‘974 patent are silent with respect to including an alkyl glucoside in the composition.  
Pedersen, in the analogous art of foaming compositions, discloses that certain alkylglucosides can act as foam boosters (Pedersen: claim 19). 
It would have been prima facie obvious to include an alkyl glucoside in the composition employed in the ‘974 method.  The artisan of ordinary skill would have been motivated to do so in order to encourage foaming of the composition when it is applied.  The skilled artisan would have had reasonable expectation of success because this would merely require adding a foam boosting alkyl glucoside in an amount to provide the desired additional boost to the foam.  
With regard to claim 104, the composition contains a gas (see claim 17 of the ‘974 patent).  
With regard to claim 108, the specification of the ‘974 patent indicates that the foam resulting from the claimed method has an expansion factor of 10-100 (col 13).  The examiner considers it a matter of routine to optimize the amount and identity of foaming agents and foam stabilizers to formulate a composition that would expand to the required density.  
With regard to claim 109, the ‘974 specification indicates that the method results in continuous discharge rope within a furrow (col 24).  Thus, the examiner considers the claimed method to produce a continuous foamed rope.  The examiner considers the limitation of instant claim 107 to be prima facie obvious the rope formed from the composition is continuous and there is no indication of a particular limit on the length that can be achieved, therefore the preponderance of the evidence supports the position that 10 ft of rope could be applied continuously with the method of the ‘974 claims.  

Response to Arguments
Regarding Applicant's argument in the remarks filed 03/10/2022 that the double patenting rejections should be held in abeyance, the double patenting rejections apply to the claims as they are currently written, therefore these double patenting rejections are maintained.  Further, Applicants’ request to hold the rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the rejection is maintained in the absence of a terminal disclaimer.

Conclusion
No claims are allowed.                                                                                                                                                                                  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617